DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Oct. 11, 2017) in view of Christoff (US 2014/0198901 A1; pub. Jul. 17, 2014).
Regarding claim 1, Chun et al. disclose: a wireless intraoral x-ray imaging sensor (abstract), comprising: a radiation sensitive detector (fig.1 item 110, para. [0018]) configured to detect impinging x-rays and create an output signal (para. [0011], [0018]); plurality of pixels on a readout substrate (para. [0036]), the plurality of pixels configured to receive said output signal from the radiation sensitive detector (para. [0036]), said readout substrate configured to output x- ray image data in the form of analog or digital pixel values (para. [0048]); an additional substrate connected to said readout substrate, the additional substrate comprising electronics configured to create a wireless link and to transmit said x-ray image data to a receiver (para. [0049]-[0053]),
Chun et al. are silent about: said additional substrate is configured to execute logic or an algorithm, the logic or the algorithm being configured to at least one of: a) bit truncate the image, b) compress the image, and c) send the x-ray image data in parts via the wireless link to a base station, a tablet, or mobile phone allowing for fast image preview on a display media.
In a similar field of endeavor, Christoff discloses: said additional substrate is configured to execute logic or an algorithm, the logic or the algorithm being configured to at least one of: a) bit truncate the image, b) compress the image (para. [0087]), and c) send the x-ray image data in parts via the wireless link to a base station, a tablet, or mobile phone allowing for fast image preview on a display media motivated by the benefits for high speed image processing (Christoff para. [0087]).
In light of the benefits for high speed image processing as taught by Christoff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun et al. with the teachings Christoff.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884